UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number:1-4743 Standard Motor Products, Inc. (Exact name of registrant as specified in its charter) New York 11-1362020 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 37-18 Northern Blvd., Long Island City, N.Y. (Address of principal executive offices) (Zip Code) (718) 392-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of the close of business on July 31, 2011, there were22,891,731 outstanding shares of the registrant’s Common Stock, par value $2.00 per share. 1 STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Consolidated Financial Statements: Consolidated Statements of Operations (Unaudited) for the Three Months and Six Months Ended June 30, 2011 and 2010 3 Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 4 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2011 and 2010 5 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the Six Months Ended June 30, 2011 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 39 PART II – OTHER INFORMATION Item 1. Legal Proceedings 40 Item 6. Exhibits 42 Signatures 42 2 Index PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended (In thousands, except share and per share data) June 30, June 30, (Unaudited) (Unaudited) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring and integration expenses Other income, net Operating income Other non-operating income, net Interest expense Earnings from continuing operations before taxes Provision for income taxes Earnings from continuing operations Loss from discontinued operations, net of income taxes ) Net earnings $ Per share data: Net earnings per common share – Basic: Earnings from continuing operations $ Discontinued operations ) Net earnings per common share – Basic $ Net earnings per common share – Diluted: Earnings from continuing operations $ Discontinued operations ) Net earnings per common share – Diluted $ Dividends declared per share $ Average number of common shares Average number of common shares and dilutive common shares See accompanying notes to consolidated financial statements. 3 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, less allowance for discounts and doubtful accounts of $7,319 and $6,779 for 2011 and 2010, respectively Inventories, net Deferred income taxes Assets held for sale Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Other intangibles, net Deferred income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Notes payable $ $ Current portion of long-term debt Accounts payable Sundry payables and accrued expenses Accrued customer returns Accrued rebates Payroll and commissions Total current liabilities Long-term debt Accrued postretirement benefits Other accrued liabilities Accrued asbestos liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock – par value $2.00 per share: Authorized – 30,000,000 shares; issued 23,936,036 shares Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury stock – at cost 1,049,180 and 1,276,044 shares in 2011 and 2010, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 4 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation and amortization Increase to allowance for doubtful accounts 94 Increase to inventory reserves Amortization of deferred gain on sale of building ) ) Gain on disposal of property, plant and equipment (7 ) ) Equity loss (income) from joint ventures ) 19 Employee stock ownership plan allocation Stock-based compensation Decrease in deferred income taxes Loss on discontinued operations, net of tax Change in assets and liabilities: Increase in accounts receivable ) ) Decrease (increase) in inventories ) Increase in prepaid expenses and other current assets ) ) Increase in accounts payable Increase in sundry payables and accrued expenses Net changes in other assets and liabilities ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from the sale of property, plant and equipment 28 12 Net cash received from the sale of land and buildings — Divestiture of joint ventures European distribution business — Capital expenditures ) ) Acquisitions of businesses and assets ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings under line-of-credit agreements Principal payments of long-term debt and capital lease obligations ) ) Increase in overdraft balances Proceeds from exercise of employee stock options — Excess tax benefits related to the exercise of employee stock grants 15 — Adjustment to costs related to issuance of common stock — 36 Dividends paid ) ) Net cash provided by financing activities Effect of exchange rate changes on cash ) Net increase in cash and cash equivalents CASH AND CASH EQUIVALENTS at beginning of period CASH AND CASH EQUIVALENTS at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Interest $ $ Income taxes $ $ See accompanying notes to consolidated financial statements. 5 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME Six Months Ended June 30, 2011 (Unaudited) (In thousands) Common Stock Capital inExcess of Par Value Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Balance at December 31, 2010 $ ) $ Comprehensive income: Net income Foreign currency translation adjustment Pension and retiree medical adjustment, net of tax Total comprehensive income Cash dividends paid ) ) Stock-based compensation and related tax benefits Stock options and related tax benefits 15 Employee Stock Ownership Plan Balance at June 30, 2011 $ ) $ See accompanying notes to consolidated financial statements. 6 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1.Basis of Presentation Standard Motor Products, Inc. (referred to hereinafter in these notes to consolidated financial statements as the “Company,” “we,” “us,” or “our”) is engaged in the manufacture and distribution of replacement parts for motor vehicles in the automotive aftermarket industry with an increasing focus on the original equipment service market. The accompanying unaudited financial information should be read in conjunction with the audited consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010.The unaudited consolidated financial statements include our accounts and all domestic and international companies in which we have more than a 50% equity ownership.Our investments in unconsolidated affiliates are accounted for on the equity method, as we do not have a controlling financial interest.All significant inter-company items have been eliminated. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.The results of operations for the interim periods are not necessarily indicative of the results of operations for the entire year. Immaterial Correction Related to Prior Periods During the year ended December 31, 2010, we identified an immaterial correction related to our classification in the consolidated statements of operations of gains/losses on the sale of long-lived assets.As a result, we have adjusted certain prior period amounts within continuing operations on the consolidated statements of operations for the three and six months ended June 30, 2010.Such correction was limited to classification within continuing operations on the consolidated statements of operations and did not impact the consolidated balance sheet, consolidated statements of cash flows or the consolidated statements of changes in stockholders’ equity and comprehensive income.See Note 1 of the notes to the consolidated financial statements in our Annual Report on Form 10-K for the year ended December 31, 2010 for additional information. Note 2.Summary of Significant Accounting Policies The preparation of consolidated annual and quarterly financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, the disclosure of contingent assets and liabilities at the date of our consolidated financial statements, and the reported amounts of revenue and expenses during the reporting periods.We have made a number of estimates and assumptions in the preparation of these consolidated financial statements.We can give no assurance that actual results will not differ from those estimates.Some of the more significant estimates include allowances for doubtful accounts, realizability of inventory, goodwill and other intangible assets, depreciation and amortization of long-lived assets, product liability, pensions and other postretirement benefits, asbestos, environmental and litigation matters, the valuation of deferred tax assets and sales return allowances. The impact and any associated risks related to significant accounting policies on our business operations is discussed throughout “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” where such policies affect our reported and expected financial results.There have been no material changes to our critical accounting policies and estimates from the information provided in Note 1 of the notes to our consolidated financial statements in our Annual Report on Form 10-K for the year ended December 31, 2010. 7 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) Recently Issued Accounting Pronouncements Presentation of Comprehensive Income In June 2011, the FASB amended Accounting Standard Codification (“ASC”) 220, Comprehensive Income.The amendment eliminates the current option to report other comprehensive income and its components in the statement of changes in stockholders’ equity.In accordance with the amendment an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income in one continuous statement or in two separate, but consecutive, statements.Additionally, reclassification adjustments from other comprehensive income to net income will be presented on the face of the financial statements.The amendment is effective for annual reporting periods beginning after December 15, 2011, which for us is January 1, 2012 with full retrospective application required.As a result, the adoption of this standard will change how we present other comprehensive income, as it is currently presented as part of our consolidated statement of changes in stockholders’ equity. Goodwill Impairment Testing Goodwill is tested for impairment using a two-step approach.Initially, the fair value of a reporting unit is compared to its carrying amount.To the extent the carrying amount of a reporting unit exceeds the fair value of the reporting unit; a second step of comparing the carrying amount to its implied fair value is required, as this is an indication that the reporting unit goodwill may be impaired.The new standard sets forth a requirement that the second step test must be performed in circumstances where a reporting unit has a zero or negative carrying amount and there are qualitative factors, such as those used to determine whether a triggering event would require an interim goodwill impairment test, which indicate that it is more likely than not that an impairment exists.The new standard is effective for annual reporting periods beginning after December 15, 2010, which for us was January 1, 2011.Currently, none of our reporting units have a zero or negative carrying amount.As a result, the adoption of this standard will not have an immediate impact on the manner in which we conduct our impairment testing. Revenue Arrangements with Multiple Deliverables In October 2009, the FASB issued ASU 2009-13, which will update ASC 605, Revenue Recognition, and changes the accounting for certain revenue arrangements.The new standard sets forth requirements that must be met for an entity to recognize revenue from the sale of a delivered item that is part of a multiple-element arrangement when other items have not yet been delivered and requires the allocation of arrangement consideration to each deliverable to be based on the relative selling price.ASU 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in the fiscal years beginning on or after June 15, 2010, which for us was January 1, 2011.The adoption of these provisions did not have a material impact on our consolidated financial position, results of operations and cash flows. Note 3.Engine Controls Acquisition In April 2011, we acquired the Engine Controls business of BLD Products, Ltd., a subsidiary of Qualitor Inc., for $27 million in cash funded by our revolving line of credit.As part of the acquisition, we acquired certain assets and assumed certain liabilities of BLD’s Engine Controls business in Holland, Michigan, and acquired 100% of the equity of Novo Products Inc. located in Ocala, Florida.The acquired business is a manufacturer of a range of products including fuel pressure regulators, air by-pass valves, idle air control valves, and PCV valves.Revenues generated from the acquired business were approximately $18 million for the year-ended December 31, 2010, of which approximately 40% of the volume was sold to us. 8 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) In connection with the purchase, $7.2 million was allocated to customer relationships and will be amortized on a straight line basis over the estimated useful life of 10 years.Goodwill of $12.9 million was allocated to the Engine Management Segment and is deductible for income tax purposes.The following table presents the allocation of the purchase price to the assets acquired and liabilities assumed, based on their fair values (in thousands): Purchase Price $ Assets acquired and liabilities assumed: Inventory Other Current Assets Property, plant and equipment, net Intangible Assets Goodwill Current Liabilities ) Net assets acquired $ Note 4.Restructuring and Integration Costs The aggregated liabilities included in “sundry payables and accrued expenses” and “other accrued liabilities” in the consolidated balance sheet relating to the restructuring and integration activities as of December 31, 2010 and June 30, 2011 and activity for the six months ended June 30, 2011 consisted of the following (in thousands): Workforce Reduction Other Exit Costs Total Exit activity liability at December 31, 2010 $ $ $ Restructuring and integration costs: Amounts provided for during 2011 Non-cash usage, including asset write-downs — ) ) Cash payments ) ) ) Exit activity liability at June 30, 2011 $ $ $ Restructuring Costs Voluntary Separation Program During 2008 as part of an initiative to improve the effectiveness and efficiency of operations, and to reduce costs in light of economic conditions, we implemented certain organizational changes and offered eligible employees a voluntary separation package.The restructuring accrual relates to severance and other retiree benefit enhancements to be paid through 2015.Of the original restructuring charge of $8 million, we have $1.8 million remaining as of June 30, 2011 that is expected to be paid in the amounts of $0.6 million in 2011, $0.5 million in 2012 and $0.7 million for the period 2013-2015. 9 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) Activity, by segment, for the six months ended June 30, 2011 related to the voluntary separation program, consisted of the following (in thousands): Engine Management Temperature Control Other Total Exit activity liability at December 31, 2010 $ Restructuring costs: Amounts provided for during 2011 — Cash payments ) Exit activity liability at June 30, 2011 $ Integration Expenses Overhead Cost Reduction Program Beginning in 2007 in connection with our efforts to improve our operating efficiency and reduce costs, we announced our intention to focus on company-wide overhead and operating expense cost reduction activities, such as closing excess facilities and reducing redundancies.Integration expenses remaining under this program to date relate primarily to the closure of our production operations in Corona, California and Edwardsville, Kansas.We expect that all payments related to the current liability will be made within twelve months. Activity for the six months ended June 30, 2011 related to our overhead cost reduction program, consisted of the following (in thousands): Workforce Reduction Other Exit Costs Total Exit activity liability at December 31, 2010 $ $ $ Integration costs: Amounts provided for during 2011 Non-cash usage, including asset write-downs — ) ) Cash payments ) ) ) Exit activity liability at June 30, 2011 $ $ $ Reynosa Integration Program During 2008, we closed our Long Island City, New York and Puerto Rico manufacturing facilities and integrated these operations in Reynosa, Mexico.In connection with the shutdown of the manufacturing operations at Long Island City, we incurred severance costs and costs associated with equipment removal, capital expenditures and environmental clean-up.As of June 30, 2011, the reserve balance related to environmental clean-up at Long Island City of $1.7 million is included in other exit costs. In connection with the shutdown of the manufacturing operations at Long Island City, we entered into an agreement with the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America and its Local 365 (“UAW”).As part of the agreement, we incurred a withdrawal liability from a multi-employer plan.The pension plan withdrawal liability is related to trust asset under-performance in a plan that covers our former UAW employees at the Long Island City facility and is payable quarterly for 20 years at $0.3 million per year, which commenced in December 2008.In June 2011, we agreed to settle our pension withdrawal liability for $2.8 million and recorded a gain of $0.3 million in connection with the settlement. 10 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) Activity for the six months ended June 30, 2011 related to the Reynosa integration program, consisted of the following (in thousands): Workforce Reduction Other Exit Costs Total Exit activity liability at December 31, 2010 $ $ $ Integration costs: Amounts provided for during 2011 ) 43 ) Cash payments ) ) ) Exit activity liability at June 30, 2011 $
